Name: Commission Implementing Regulation (EU) 2016/659 of 27 April 2016 amending Council Regulation (EC) 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 28.4.2016 EN Official Journal of the European Union L 114/9 COMMISSION IMPLEMENTING REGULATION (EU) 2016/659 of 27 April 2016 amending Council Regulation (EC) 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 31 March 2016, the Council decided to add one entity to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply, and to delete one entity from that list. The Council also amended the entries for six persons on the list. Annex V should therefore be updated. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX Annex V to Regulation (EC) No 329/2007 is amended as follows: (1) the entries concerning the following persons listed under the heading C. Natural persons referred to in Article 6(2)(b) are replaced as follows: Name (and possible aliases) Identifying information Statement of Reasons 4. KIM Il-Su Date of birth: 2.9.1965 Place of birth: Pyongyang, DPRK Manager in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 5. KANG Song-Sam Date of birth: 5.7.1972 Place of birth: Pyongyang, DPRK Former authorised representative of Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 6. CHOE Chun-Sik Date of birth: 23.12.1963 Place of birth: Pyongyang, DPRK Passport No 745132109 Valid until 12.2.2020 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 7. SIN Kyu-Nam Date of birth: 12.9.1972 Place of birth: Pyongyang, DPRK Passport No.PO472132950 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 8. PAK Chun-San Date of birth: 18.12.1953 Place of birth: Pyongyang, DPRK Passport No.PS472220097 Director in the reinsurance department of Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 9. SO Tong Myong Date of birth: 10.9.1956 President of Korea National Insurance Corporation (KNIC), acting on behalf of KNIC or at its direction. (2) the following entry is added under the heading D. Legal persons, entities and bodies referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Reasons 7. Korea National Insurance Corporation (KNIC) and its branch offices (a.k.a. Korea Foreign Insurance Company) Haebangsan-dong, Central District, Pyongyang, DPRK Rahlstedter Strasse 83 a, 22149 Hamburg. Korea National Insurance Corporation of Alloway, Kidbrooke Park Road, Blackheath, London SE3 0LW Korea National Insurance Corporation (KNIC), a State-owned and controlled company, is generating substantial foreign exchange revenue which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons-of-mass-destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity. (3) the following entry is deleted under the heading D. Legal persons, entities and bodies referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Reasons 7. Korea National Insurance Company (KNIC) GmbH (alias Korea Foreign Insurance Company) Rahlstedter Strasse 83 a, 22149 Hamburg KNIC GmbH, as a subsidiary controlled by KNIC headquarters in Pyongyang (address Haebangsan-dong, Central District, Pyongyang, DPRK), a government entity, is generating substantial foreign exchange revenue which is used to support the regime in North Korea. Those resources could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity.